UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



Elazar Rosenshine
                                                            MOTION FOR DEFAULT JUDGMENT
    20 Hawthorne Lane

    Great Neck. NY 11023
                                                            Case No.
Plaintiff,

                                                                      18CV3572(LDH)(LB1
-against-

1) A. Meshi Cosmetics Industries Ltd.
   8 Shimon Habursakai Street

    Industrial Park Bat Yam 59598

    Israel

2) Ato Z Import Inc.
    305 E 88th Street

    Brooklyn, NY 11236
3) Eval Noach

   2445 E 65th Street

    Brooklyn, NY 11234
Defendants.



        Plaintiff hereby moves the Court pursuant to Federal Rule of Civil Procedure 55 (b) and Local
Civil Rule 55.2 to enter defaultjudgment in favor ofPlaintiff and against Defendants A. Meshi Cosmetics
Industries Ltd., A to Z Import Inc., and Eyal Noach on the grounds that said Defendants failed to answer
or otherwise defend against the complaint.

Dated: 10/19/2018


                                                                        osenshine



TO:     1)      A. Meshi Cosmetics Industries Ltd.
               8 Shimon Habursakai Street
               Industrial Park Bat Yam 59598
               Israel
       2)      A to Z Import Inc.
               305 E 88th Street
               Brooklyn, NY 11236
       3)      Eval Noach
               2445 E 65th Street
               Brooklyn, NY 11234
UNITED STATES DISTRICT COURT
Eastern district of new york


Elazar Rosenshine
                                                          AFFIRMATION IN SUPPORT OF
    20 Hawthorne Lane
                                                          MOTION FOR DEFAULT
    Great Neck, NY 11023
                                                          JUDGMENT


Plaintiff,                                                Case No.


    -against-                                                      18CV3572(LDH1(LB)




1) A. Meshi Cosmetics Industries Ltd.
   8 Shimon Habursakai Street

    Industrial Park Bat Yam 59598

    Israel

2) A to Z Import Inc.
   305 E 88th Street

    Brooklyn, NY 11236
3) Eval Noach

   2445 E 65th Street

    Brooklyn, NY 11234


Defendants.




Elazar Rosenshine hereby declares as follows:

   1.        I am the Plaintiff in this action.

   2.        This action was commenced pursuant to Trademark Counterfeiting.
   3.        The time for Defendants A. Meshi Cosmetics Industries Ltd., A to Z Import Inc., and
             Eyal Noach to answer or otherwise move with respect to the complaint herein has
             expired.
   4.        Defendants A. Meshi Cosmetics Industries Ltd., A to Z Import Inc., and Eyal Noach
             have not answered or otherwise moved with respect to the complaint, and the time for
             Defendants A. Meshi Cosmetics Industries Ltd., A to Z Import Inc., and Eyal Noach to
             answer or otherwise move has not been extended.

                                                  6
    5.      That Defendants A. Meshi Cosmetics Industries Ltd., A to Z Import Inc., and Eyal Noach
            are not infants or incompetent. Defendants A. Meshi Cosmetics Industries Ltd., A to Z
           Import Inc., and Eyal Noach are not presently in the military service of the United States
            as appears from facts in this litigation.


    6.      Defendants A. Meshi Cosmetics Industries Ltd., A to Z Import Inc., and Eyal Noach are
           indebted to Plaintiff, Elazar Rosenshine, in the following manner:


           Defendants forged Plaintiffs Star Gel® brand, a federally registered trademark, and sell
           counterfeit versions of the Star Gel® products to Plaintiffs customers. Plaintiff requests
           the Court to award him all reliefs sought in the complaint.


    WHEREFORE, Plaintiff Elazar Rosenshine requests that a default judgment be entered in favor
of Plaintiff Elazar Rosenshine and against Defendants A. Meshi Cosmetics Industries Ltd., A to Z
Import Inc., and Eyal Noach.


   I declare under penalty of perjury that the foregoing is true and accurate to the best of my
knowledge, information and belief, that the amount claimed is justly due to Plaintiff, and that no part
thereof has been paid, and that the disbursements sought to be taxed have been made in this action or
will necessarily be made or included in this action.


Dated: 10/19/2018


                                                        Elazar Rosenshine
